DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Pub. 20160377922 and hereafter Oh) in view of Kim et al. (US Pub. 20040080680 and hereafter Kim) and Itou et al. (US Pub. 20090251654 and hereafter Itou).
As per claim 1, Oh teaches (in figures 10-11 and 1-2) a display device, comprising: a first substrate (110); a second substrate (210); a liquid-crystal layer (300), disposed between the first substrate and the second substrate; a first electrode (PX1), disposed on the first substrate, wherein the first electrode comprises a first main portion (192), a first peripheral portion (193) and a plurality of first extending portions (194) connected to the first main portion and the first peripheral portion; wherein the first peripheral portion has an outer side (outer edges of 193); and a gap (195) is formed between adjacent two of the plurality of first extending portions, and two ends of the gap have curved edges (ends of 195 shown to come to a point in figure 11 will inherently have a curved shape, see the teaching in Itou below). 
Oh does not specifically teach that the outer side comprises at least one first curved side or that the ends of the gap have curved edges. 

Additionally, Itou teaches (in figures 5A-7B) that ends of a gap formed between to extending portions of an electrode (PE) which are designed to have a sharp corner (shown in figures 6A-6B) will in reality have curved edges (shown in figures 7A-7B) (see paragraph 85-86).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Oh to include the curved sides taught in Kim. 
The motivation would have been to prevent electrical shorts as taught by Kim (see paragraph 33). 
As per claim 2, Oh teaches (in figures 10-11 and 1-2) that the first main portion (192) is cross-shaped.
As per claim 3, Oh teaches (in figures 10-11 and 1-2) a data line (171) and a scan line (121) disposed on the first substrate, wherein an extending direction of the scan line differs from an extending direction of the data line, and at least a portion of the first peripheral portion (193) is parallel to the scan line or the data line.
As per claim 4, Oh in view of Kim teaches a second electrode (PX2 in Oh as modified by Kim), wherein the second electrode is separated from the first electrode (by 196 in Oh), and the second electrode comprises a second main portion (192 in Oh) and a plurality of second extending portions (194 in Oh).
As per claim 5, Oh in view of Kim teaches a data line (171) disposed on the first substrate, wherein the second electrode (PX2 in Oh as modified by Kim) comprises a second peripheral portion (193 in Oh), at least a portion of the second peripheral portion is parallel to the 
As per claim 6, Oh teaches (in figures 10-11 and 1-2) a scan line (121), disposed on the first substrate, wherein an extending direction of the scan line differs from an extending direction of the data line, and another portion of the second peripheral portion (193) is parallel to the scan line. 
As per claim 7, Oh teaches (in figures 10-11 and 1-2) that the second main portion (192) is cross-shaped.
As per claim 9, Oh teaches (in figures 10-11 and 1-2) a data line (171) and a scan line (121) disposed on the first substrate, wherein the scan line extends along a first direction, the first direction differs from an extending direction of the data line, and a width of the first main portion (length of 192a along the gate line direction) in the first direction is greater than a width of at least one of the plurality of first extending portions (194) in the first direction (see figures).
As per claim 11,  Oh teaches (in figures 10-11 and 1-2) a display panel, comprising: a first substrate (110); a second substrate (210); a liquid-crystal layer (300), disposed between the first substrate and the second substrate; a first electrode (PX1), disposed on the first substrate, wherein the first electrode comprises a first main portion (192), a first peripheral portion (193) and a plurality of first extending portions (194) connected to the first main portion and the first peripheral portion; wherein the first peripheral portion has an outer side (outer edges of 193) ); and a gap (195) is formed between adjacent two of the plurality of first extending portions, and two ends of the gap have curved edges (ends of 195 shown to come to a point in figure 11 will inherently have a curved shape, see the teaching in Itou below). 
Oh does not specifically teach that the outer side comprises at least one first curved side or that the ends of the gap have curved edges. 
However, Kim teaches (in figure 2A) forming a first electrode (17) such that the corners of the first electrode are formed as curved sides in order to prevent electrical shorts (see paragraph 33).  
Additionally, Itou teaches (in figures 5A-7B) that ends of a gap formed between to extending portions of an electrode (PE) which are designed to have a sharp corner (shown in figures 6A-6B) will in reality have curved edges (shown in figures 7A-7B) (see paragraph 85-86).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Oh to include the curved sides taught in Kim. 
The motivation would have been to prevent electrical shorts as taught by Kim (see paragraph 33). 
As per claim 12, Oh teaches (in figures 10-11 and 1-2) that the first main portion (192) is cross-shaped.
As per claim 13, Oh teaches (in figures 10-11 and 1-2) a data line (171) and a scan line (121) disposed on the first substrate, wherein an extending direction of the scan line differs from an extending direction of the data line, and at least a portion of the first peripheral portion (193) is parallel to the scan line or the data line. 
As per claim 14, Oh in view of Kim teaches a second electrode (PX2 in Oh as modified by Kim), wherein the second electrode is separated from the first electrode (by 196 in Oh), and the second electrode comprises a second main portion (192 in Oh) and a plurality of second extending portions (194 in Oh).
As per claim 15, Oh in view of Kim teaches a data line (171) disposed on the first substrate, wherein the second electrode (PX2 in Oh as modified by Kim) comprises a second peripheral portion (193 in Oh), at least a portion of the second peripheral portion is parallel to the data line (171 in Oh), and the second peripheral portion comprises at least one second curved side (from the modification with Kim see the rejection of claim 1 above).
As per claim 16, Oh teaches (in figures 10-11 and 1-2) a scan line (121) disposed on the first substrate, wherein an extending direction of the scan line differs from an extending direction of the data line (171), and another portion of the second peripheral portion (193) is parallel to the scan line. 
As per claim 17, Oh teaches (in figures 10-11 and 1-2) that the second main portion (192) is cross-shaped.
As per claim 19, Oh teaches (in figures 10-11 and 1-2) a data line (171) and a scan line (121) disposed on the first substrate, wherein the scan line extends along a first direction, the first direction differs from an extending direction of the data line, and a width of the first main portion (length of 192a along the gate line direction) in the first direction is greater than a width of at least one of the plurality of first extending portions (194) in the first direction (see figures).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Pub. 20160377922 and hereafter Oh), Kim et al. (US Pub. 20040080680 and hereafter Kim), and Itou et al. (US Pub. 20090251654 and hereafter Itou) as applied to the claims above and in further view of Cheng et al. (US Pub. 20170038655 and hereafter Cheng).
As per claims 8 and 18, Oh does not teach that a part of the first extending portions and a part of the second extending portions are staggered.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Oh to stagger the first and second extending portions as suggested by Cheng. 
The motivation would have been to prevent the electric fields of the first and second electrodes from interfering with each other as taught by Cheng (paragraph 47).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Pub. 20160377922 and hereafter Oh), Kim et al. (US Pub. 20040080680 and hereafter Kim), and Itou et al. (US Pub. 20090251654 and hereafter Itou) as applied to the claims above and in further view of Jeong et al. (US Pub. 20110013129 and hereafter Jeong).
As per claims 10 and 20, Oh does not teach that in the first direction, a width of at least one of the plurality of first extending portions adjacent to the first main portion is greater than a width of at least one of the plurality of first extending portions away from the first main portion.
However, Jeong teaches (in figures 1 and 5) forming the ends of extending portions (SE1-SE3) adjacent to the main portions (CE1-CE3) which are formed at the boundary of two domains to include protrusions (500)  in order to control the direction of liquid crystal molecules at the boundary between the domains (see paragraphs 108-110 and 155).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Oh to include the protrusions taught in Jeong such that a width of at least one of the plurality of first extending portions adjacent to the first main portion (width of 194 in 
The motivation would have been to control the liquid crystal molecules located between the peripheral portion and the slits in the first electrode at the boundary of different domains as taught by Jeong (see paragraphs 110 and 155). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871